DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 12/16/2020, claims 1, 4, 8, 11, 15, and 18 have been amended. Claims 3, 10, and 17 have been cancelled. The currently pending claims considered below are claims 1-2, 4-9, 11-16, and 18-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Asaad et al. (US Publication 2015/0046478 A1) and Terada et al. (US Publication 2008/0039211 A1) teach analogous art to the instant application, that of processing and sorting data. Asaad more specifically teaches implementing a tournament tree sort algorithm to sort data. Terada more specifically teaches the ability to change a tournament tree based on results. However, after careful 
The feature of update roll back is disclosed in claim 1, that recites “based on determining an exception during the writing out of the payload of the winner node, roll back the update of the tournament tree”, and similarly in claims 8 and 15. Consequently, independent claims 1, 8, and 15 and dependent claims 2, 4-7, 9, 12-14, 16, and 18-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal (US Patent 10,706,034)
Dally (US Patent 6,891,834 B1)
Asaad (US Publication 2016/0110395 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168